154 Ga. App. 228 (1980)
267 S.E.2d 833
TURNER
v.
T & T OLDSMOBILE, INC.
59464.
Court of Appeals of Georgia.
Argued February 14, 1980.
Decided March 20, 1980.
Rehearing Denied April 3, 1980.
John N. Crudup, for appellant.
Gibson Dean, II, for appellee.
SHULMAN, Judge.
Upon plaintiff's failure to attend a pretrial hearing, the trial court granted defendant's motion to dismiss plaintiff's complaint. In this appeal, plaintiff assigns error to the dismissal of his complaint and to the denial of his motion to set aside that judgment. We find no error.
1. The authority of the trial court to dismiss plaintiff's complaint for failure to appear at a pretrial hearing is clearly established by Code Ann. § 81A-141 (b) and Weeks v. Weeks, 243 Ga. *229 416 (254 SE2d 366). Therefore, the two enumerations of error concerning that authority provide no cause for reversal.
2. Plaintiff's enumeration concerning the denial of his motion to set aside the judgment is equally without merit. There has been no showing of a nonamendable defect or of any lack of jurisdiction such as would support such a motion. See Code Ann. § 81A-160 (d); Carver v. Cranford, 122 Ga. App. 100 (176 SE2d 272).
3. Plaintiff has contended in each enumeration of error that the trial court's actions in this case constitute an abuse of discretion. Those assertions are based on plaintiff's counsel's efforts to resolve a scheduling conflict. However, there is nothing in the record to show that plaintiff's counsel took any official steps to resolve the conflict: he had his secretary call the judge's secretary, but made no formal request to the trial judge for a continuance or postponement. We find no abuse of discretion in either the dismissal or the denial of plaintiff's motion to set aside the dismissal.
Judgment affirmed. Quillian, P. J., and Carley, J., concur.